DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  line 16 should be amended to -wherein the cover bottom surface and [[an]] the inner circumferential surface-. The inner circumferential surface is claimed 3 lines above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13-16, 19 and 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9:
The claim limitation “wherein the muffler hole is defined at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space” is rejected as new matter. This limitation is not found in the original specification and claims and it’s unclear if this is shown in the figures. The figures fail to explicitly identify the oil level and if the muffler hole is above or below the level of oil. For this reason, the claim limitation is rejected as new matter.
Claims 13, 14, 23 and 24 are rejected due to their dependence on claim 9.

Regarding claim 15:
The claim limitation “wherein the muffler hole is defined at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space” is rejected as new matter. This limitation is not found in the original specification and claims and it’s unclear if this is shown in the figures. The figures fail to explicitly identify the oil level and if the muffler hole is above or below the level of oil. For this reason, the claim limitation is rejected as new matter.
Claims 16, 19, 21, 22, 25 and 26 are rejected due to their dependence on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 14, 15, 16, 19 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 06241178 to Ogawa et al. (Ogawa) (see English language machine translation included with the non-final office action) in view of US patent number 6,398,520 to Han.
Regarding claim 9:
Ogawa discloses:
A scroll compressor (figure 28) comprising: 
a fixed scroll (1) including a fixed wrap (1a); 
an orbiting scroll (2) disposed at a first side of the fixed scroll (left side of the fixed scroll 1) and configured to perform an orbiting motion (page 1, ¶0001 which describes 2 as an orbiting scroll) relative to the fixed scroll and define a compression chamber (chamber between wraps 1a and 2a) between the orbiting scroll and the fixed scroll, the orbiting scroll (2) including an orbiting wrap (2a) configured to engage with the fixed wrap (1a); 
a casing (9) extending in a first direction (see figure 1 above, line A) and accommodating the fixed scroll (1), the orbiting scroll (2). 

Ogawa fails to disclose:
A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and 
wherein the discharge cover comprises: 
a cover bottom surface, 
a cover side portion extending from the cover bottom surface toward the fixed scroll, and 
a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, 
wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, 
wherein a muffler hole is defined through a connection portion between the cover bottom surface and the cover side portion, the muffler hole being in fluid communication with the discharge space and the oil storage space and 
wherein the muffler hole is defined at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space.

Han teaches:
	A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The discharge cover/muffler (40) further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.

Regarding the “A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and wherein the discharge cover comprises: a cover bottom surface, a cover side portion extending from the cover bottom surface toward the fixed scroll, and a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, a muffler hole” limitation:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa to further include a discharge cover/muffler (40 of Han), a cover bottom surface (110 of Han) a cover side portion (112 of Han) and a plurality of muffler holes (114 within 120 of Han) attached to the end of the fixed scroll and over the outlet 1c of Ogawa as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). This modification would place a discharge cover/muffler on a second side of the fixed scroll (see figure 1 below, element B). The addition of the discharge cover/muffler would define the oil storage space already in Ogawa (see figure 1 below, element C) between the discharge cover/muffler (incorporated from Han) and the casing (9 already in Ogawa).

Regarding the “wherein a muffler hole is defined through a connection portion between the cover bottom surface and the cover side portion, the muffler hole being in fluid communication with the discharge space and the oil storage space and wherein the muffler hole is defined at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space” limitation:

However, the above combination does not teach the muffler hole located through the connection portion and at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space since the muffler holes in Han are located on the cover bottom surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include the muffler hole (114 of Han) located on the cover side portion (112 of Han) or at the joint/connection portion (in accordance with applicant connection portion 1613 as shown in figure 9) between the cover side portion and the cover bottom surface. This would be an obvious to try motivation since there are only a few exterior surfaces of the discharge cover that the muffler holes can be located on and still perform their function of exhausting compressed fluid from the discharge space and reduce the noise of the compressed fluid. These surfaces include the connection portion (joint between the cover bottom surface 110 and the cover side surface 112 of Han), the cover bottom surface (110 of Han) and the cover side portion (112 of Han).


    PNG
    media_image1.png
    524
    1014
    media_image1.png
    Greyscale

Figure 1 - figure 28 of Ogawa, annotated by the examiner

Regarding claim 14:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9 above by Ogawa and Mega:
The scroll compressor of claim 9, wherein the muffler hole further comprises a plurality of muffler holes (see the plurality of muffler holes 114 of Han) that are spaced apart (see figure 7 of Han and further would be modified to the connection portion in a similar manner 180 degrees apart from each other) from each other at the connection portion between the cover bottom surface and the cover side portion.  

Regarding claim 15:
Ogawa discloses:
A scroll compressor (figure 28) comprising: 
a fixed scroll (1); 
an orbiting scroll (2) disposed at a first side of the fixed scroll (left side of the fixed scroll 1) and configured to perform an orbiting motion (page 1, ¶0001 which describes 2 as an orbiting scroll) relative to the fixed scroll, the orbiting scroll configured to be coupled to the fixed scroll and define a compression chamber (chamber between wraps 1a and 2a) with the fixed scroll; 
a casing (9) extending in a first direction (see figure 1 above, line A) and defining a space for accommodating the fixed scroll (1), the orbiting scroll(2). 
Ogawa fails to disclose:
A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and 
wherein the discharge cover comprises: 
a cover bottom surface, 
a cover side portion extending from the cover bottom surface toward the fixed scroll and being spaced apart from an inner circumferential surface of the casing, and 
a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, 
wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, and 
wherein the cover side portion defines a muffler hole that is in fluid communication with the discharge space and the oil storage space and 
wherein the muffler hole is defined at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space.  
Han teaches:
	A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The discharge cover/muffler (40) further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.

Regarding the “A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and wherein the discharge cover comprises: a cover bottom surface, a cover side portion extending from the cover bottom surface toward the fixed scroll and being spaced apart from an inner circumferential surface of the casing, and a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, and a muffler hole” limitation:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa to further include a discharge cover/muffler (40 of Han), a cover bottom surface (110 of Han) a cover side portion (112 of Han) and a plurality of muffler holes (114 within 120 of Han) attached to the end of the fixed scroll and over the outlet 1c of Ogawa as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). This modification would place a discharge cover/muffler on a second side of the fixed scroll (see figure 1 below, element B). The addition of the discharge cover/muffler would define the oil storage space already in Ogawa (see figure 1 below, element C) between the discharge cover/muffler (incorporated from Han) and the casing (9 already in Ogawa).

Regarding the “wherein the cover side portion defines a muffler hole that is in fluid communication with the discharge space and the oil storage space and wherein the muffler hole is defined at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space” limitation:

However, the above combination does not teach the muffler hole located through the cover side portion and at a position higher than a level of oil stored in the oil storage space and spaced from the oil stored in the oil storage space since the muffler holes in Han are located on the cover bottom surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include the muffler hole (114 of Han) located on the cover side portion (112 of Han) or at the joint/connection portion (in accordance with applicant connection portion 1613 as shown in figure 9) between the cover side portion and the cover bottom surface. This would be an obvious to try motivation since there are only a few exterior surfaces of the discharge cover that the muffler holes can be located on and still perform their function of exhausting compressed fluid from the discharge space and reduce the noise of the compressed fluid. These surfaces include the connection portion (joint between the cover bottom surface 110 and the cover side surface 112 of Han), the cover bottom surface (110 of Han) and the cover side portion (112 of Han).

Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Han:
The scroll compressor of claim 15, wherein the muffler hole (114 of Han incorporated into Ogawa) extends in a radial direction (114 would extends in the radial direction when incorporated in the cover side portion 112 of Han incorporated into Ogawa as argued above) of the cover side portion (112 of Han).  

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Han:
The scroll compressor of claim 15, wherein the muffler hole (114 of Han incorporated into Ogawa) extends in a second direction (direction normal to the axial direction (first direction) of the rotating shaft in Han and incorporated into Ogawa accordingly) different from the first direction (axial direction (first direction) of the rotating shaft).  

Regarding claim 22:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Han:
The scroll compressor of claim 15, further comprising a plurality of muffler holes (see the plurality of muffler holes 114 of Han) that are defined at the cover side portion (see figure 7 of Han and further would be modified to the cover side portion 112 in a similar manner 180 degrees apart from each other) and spaced apart from each other.  

Regarding claim 23:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Han:
The scroll compressor of claim 9, wherein the muffler hole (114) is inclined (see the incline D in figure 2 below of the hole 114 incorporated into Ogawa from Han) with respect to an axial center of a rotating shaft (inclined relative to the shaft in Han and would be incorporated into Ogawa in the same manner even when arranged on the connection portion).  


    PNG
    media_image2.png
    449
    876
    media_image2.png
    Greyscale

Figure 2 - figure 7 of Han, annotated by the examiner
Regarding claim 24:
Ogawa and Han fail to disclose:
The scroll compressor of claim 23, wherein an end of the muffler hole that is opposite to the fixed scroll is located farther away from the axial center of the rotating shaft than the other end of the muffler hole that faces the fixed scroll is.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include the muffler hole (114 of Han) in the orientation described in the claim with one end of the muffler hole that is further away from the axial center of the rotating shaft than the other end. The muffler hole could be oriented in a variety orientations including the manner described  in the claim (with end E of the muffler hole further from the rotating shaft axis and the end F nearer to the axis in figure 2 above) and still providing the muffling function. These orientations are determined based on manufacturing requirements or design preferences for the final assembly of the scroll compressor.

Regarding claim 25:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Han:
The scroll compressor of claim 15, wherein the muffler hole (114) is inclined (see the incline D in figure 2 above of the hole 114 incorporated into Ogawa from Han) with respect to an axial center of a rotating shaft  (inclined relative to the shaft in Han and would be incorporated into Ogawa in the same manner even when arranged on the connection portion).  

Regarding claim 26:
Ogawa and Han fail to disclose:
The scroll compressor of claim 25, wherein an end of the muffler hole that is opposite to the fixed scroll is located farther away from the axial center of the rotating shaft than the other end of the muffler hole that faces the fixed scroll is.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include the muffler hole (114 of Han) in the orientation described in the claim with one end of the muffler hole that is further away from the axial center of the rotating shaft than the other end. The muffler hole could be oriented in a variety orientations including the manner described  in the claim (with end E of the muffler hole further from the rotating shaft axis and the end F nearer to the axis in figure 2 above) and still providing the muffling function. These orientations are determined based on manufacturing requirements or design preferences for the final assembly of the scroll compressor.
 
Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Han applied to claims 13 and 21 above, and further in view of European patent document EP 2221483 to Ogasawara et al. (Ogasawara).
Regarding claim 13:
Ogawa fails to explicitly disclose:
The scroll compressor of claim 9, wherein the muffler hole has a circular cross section that extends in a predetermined direction, the circular cross section having a diameter of 0.5 mm or greater.  
Ogasawara teaches:
	A compressor that includes an orbiting portion (13 and 23) and fixed portion (12 and 22). Further, the compressor includes a muffler (27) that includes a muffler hole (28) with a circular cross section (28a of 28c) as shown in figure 2 and figure 3. Further, the reference teaches the diameter of the muffler hole can be 10mm for the singular muffler hole (28a) and 6mm for the plurality of muffler holes (28c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Han to include a circular cross section for muffler hole with a diameter of 6mm or 10mm as taught by Ogasawara so that the noise of the compressed refrigerant can be effectively absorbed (Ogasawara, ¶0032, 0052 and 0064).

Regarding claim 21:
Ogawa fails to disclose:
The scroll compressor of claim 15, wherein the muffler hole has a circular cross section that extends in a predetermined direction, the muffler hole having a diameter of 0.5 mm or greater.  
Ogasawara teaches:
	A compressor that includes an orbiting portion (13 and 23) and fixed portion (12 and 22). Further, the compressor includes a muffler (27) that includes a muffler hole (28) with a circular cross section (28a of 28c) as shown in figure 2 and figure 3. Further, the reference teaches the diameter of the muffler hole can be 10mm for the singular muffler hole (28a) and 6mm for the plurality of muffler holes (28c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Han to include a circular cross section for muffler hole with a diameter of 6mm or 10mm as taught by Ogasawara so that the noise of the compressed refrigerant can be effectively absorbed (Ogasawara, ¶0032, 0052 and 0064).

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
	
Response to Arguments
Applicant’s arguments, see remarks, filed 8-10-22, with respect to the rejection(s) of claim(s) 9, 13-16, 19 and 21-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa and Han.

Regarding the 35 USC 103 rejections of claims 1 and 3-8:
The applicants amendments to the claims are persuasive and for this reason the claim rejections are withdrawn.

Regarding the drawing objections:
The applicants amendments to the claims and drawings are persuasive and for this reason they are withdrawn.

Regarding the amendments to the specification and drawings:
The amendments to the specification and drawings are accepted.

Regarding the claim objections:
The applicants amendments to the claims are persuasive and for this reason they are withdrawn.

Regarding the 35 USC 112(F) claim interpretation:
The applicants amendments to the claims have removed the need for the interpretation and for this reason it has been removed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746